DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 31 and 33 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Parent claim 1 recites: "obtaining an image, taken by a camera, of one or more obstructions obstructing a view of at least a portion of a sky from a perspective of the mobile device".
Child claim 31 then recites: "wherein obtaining the image of the one or more obstructions further comprises determining whether the camera is capable of capturing an image of nearby obstructions".
Thus, the step of claim 31 does not appear to be further detail of the step of obtaining the image of obstructions, since the determination in claim 31 may result in a determination that the image of the obstructions cannot be obtained.  Even if the determination is that the image of the obstructions can be obtained (i.e. using "that" rather than "whether"), this would still appear to be a step that must occur prior to obtaining the image of the obstructions, rather than as a substep of obtaining the image of the obstructions.
Claim 33 includes similar language.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8-10, 12, 14, 17-19, 21, 24-25, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee (US 8,717,233 B2) in view of Wang (CN 107064974 A), where all references are to the English translation, and Liu (US 2014/0070991 A1).
In regard to claims 1, 10, 19, and 25, Ashjaee discloses:
a mobile device (Fig. 11) comprising: a Global Navigation Satellite System (GNSS) receiver (408, Fig. 11); a memory (1106, Fig. 11); and one or more processing units communicatively connected with the GNSS receiver and the memory (1108, Fig. 11);
obtaining an image, taken by a camera, of one or more obstructions obstructing a view of at least a portion of a sky from a perspective of the mobile device (504, Fig. 5; Fig. 6; Fig. 8; col. 3, lines 52-53); 
obtaining orientation information indicative of the orientation of the camera when the image was taken (506, Fig. 5); 
determining, based on the orientation information, a location of a horizon within the image (col. 4, lines 5-7; col. 5, lines 44-63); 
determining, based on the location of the horizon within the image and a location of the one or more obstructions within the image, one or more obstructed portions of the sky, wherein the one or more obstructed portions of the sky are obstructed by the one or more obstructions (508, Fig. 5); 
determining, based on locations of a plurality of satellite vehicles (SVs) in the sky, from the perspective of the mobile device (510, Fig. 5; Fig. 8); 
determining, based on the locations of the plurality of SVs and the one or more obstructed portions of the sky, one or more obstructed SVs of the plurality of SVs (510, Fig. 5; Fig. 8); 
obtaining satellite information from each SV of the plurality of SVs (col. 7, lines 6-12); and 
making the GNSS position determination of the mobile device, wherein making the GNSS position determination comprises disregarding or de-weighting the respective satellite information obtained from each of the one or more obstructed SVs (512, Fig. 5; col. 7, lines 13-27).
Ashjaee fails to explicitly disclose determining the locations of a plurality of satellite vehicles (SVs) in the sky based on an estimated position of the mobile device; and fails to disclose the obtaining the image is responsive to a triggering even comprising detecting: a Field Of View (FOV) of the camera includes the horizon; a signal quality of one or more signals from the plurality of SVs is below a threshold signal quality; a signal power of one or more signals from the plurality of SVs is below a threshold signal power, or any combination thereof.
Ashjaee further discloses the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are determined.
Wang teaches disclose determining  locations of a plurality of satellite vehicles (SVs) in the sky based on an estimated position of a mobile device (Fig. 3a-3b; p. 5, final ¶) [where the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are determined relative to an estimated position of the mobile device].
One of ordinary skill in the art before the effective filing date of the invention would recognize that the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky in Ashjaee must be determined relative to some reference, and would have found it obvious to include the estimated position of Wang as that reference in order to implement the invention of Ashjaee.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are able to be determined because a reference from which they are measured it used.
Liu teaches detecting an obstruction by detecting: a signal quality of one or more signals from the plurality of SVs is below a threshold signal quality (¶53); and a signal power of one or more signals from the plurality of SVs is below a threshold signal power (¶24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to avoid using battery power to power the camera and associated image processing when there signal strength/power and/or signal quality indicates that no obstructions are present.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that battery power is saved when there is no indication that identifying which satellites are obstructed is necessary (because none are obstructed).
In regard to claims 3, 12, 21, and 27, Ashjaee further discloses determining, from the image, a profile of the one or more obstructions (Fig. 7 from Fig. 6).
In regard to claims 5 and 14, Ashjaee further discloses the orientation information is based on data from one or more orientation sensors of the mobile device (506, Fig. 5).
In regard to claims 8 and 17, Ashjaee further discloses the camera is integrated into the mobile device (110, Fig. 1; 116, Fig. 3; col. 3, lines 34-42), and the mobile device comprises: a mobile phone, or a vehicle (col. 8, lines 11-28) [where the mobile device may be a mobile phone].
	In regard to claims 9, 18, 24, and 30, Wang further teaches determining the estimated position of the mobile device using: a coarse position based on a previously-obtained GNSS position fix, Wi-Fi-based positioning, cellular-based positioning, or dead reckoning, or any combination thereof (Fig. 3a-3b; p. 5, final ¶) [where inertial navigation uses dead reckoning.  See "inertial navigation system" in the Academic Press Dictionary of Science and Technology].

Claims 4, 7, 13, 16, 22-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee, Wang, and Liu, as applied to claims 1, 10, 19, and 25, above, and further in view of Carter (US 9,606,238 B2).
In regard to claims 4, 13, 22, and 28, Ashjaee and Wang fail to disclose sending, to a server, information indicative of: the one or more obstructed portions of the sky, and a location of the mobile device based on the GNSS position determination.
Carter teaches sending, to a server, information indicative of: the one or more obstructed portions of the sky, and a location of a mobile device based on the GNSS position determination (col. 5, lines 15-18 and 49-50; col. 22, lines 17-51) [where processing is offloaded from a mobile device to a base station/remote server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save battery power in the mobile device.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that battery power in the mobile device is saved.
In regard to claims 7, 16, 23, and 29, Carter further teaches determining one or more obstructed SVs is further based on information indicative of one or more additional obstructed portions of the sky received from a server (col. 22, lines 44-51) [where the satellite acquisition parameters is information indicative of one or more additional obstructed portions of the sky].

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee, Wang, and Liu, as applied to claims 5 and 14, above, and further in view of Maruya (JP 2958020 B2), where all references are to the English translation.
Ashjaee further discloses at least one orientation sensor (506, Fig. 5).
Ashjaee and Wang fails to disclose determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street.
Maruya teaches determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street (p. 5, ¶1-3) [where an orientation sensor may have an error in its measurement (p. 2, ¶2)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to correct any error in the orientation sensor measurement.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that any error in the orientation sensor measurement is corrected.

Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee, Wang, and Liu, as applied to claims 1, 10, 19, and 25, above, and further in view of Kukubo (KR 20130049351 A).
Ashjaee further discloses at least one orientation sensor (506, Fig. 5).
Ashjaee, Wang, and Liu fails to disclose determining whether the camera is capable of capturing an image of nearby obstructions.
Kukubo teaches determining whether a camera is facing toward or away from the ground using an orientation sensor (p. 2, final ¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to not rely on the camera for detecting obstructions of the sky when the camera is not facing the sky.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the camera is only used to determine obstructions of the sky when it is facing toward the sky.
One of ordinary skill in the art before the effective filing date of the invention, recognizing that the invention utilizes a camera, would look at the art of using cameras for useful features to optimize the use of the camera in the invention.

The following reference(s) is/are also found relevant:
	Uchida (JP 4328173 B2, where all references are to the English translation), which teaches determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street (p. 11, ¶1).
Geelen (CN 101194143 B), which teaches determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street (¶114) [where the orientation/navigation direction is superimposed on the image].
Ni (JP 2018512819 A), which teaches identifying obstructions in a camera image (Fig. 4).
Hong (JP 2018512819 A), which teaches determining whether a camera is directed toward the ground or the sky (p. 4, ¶5; p. 6, final ¶; p. 7, ¶2) and determining position using GPS (p. 4, ¶6).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 11-14, with respect to the prior art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648